The State of




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                             July 3, 2014

                                        No. 04-14-00029-CR

                                     Kimberly Ann RANGEL,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 11-2315-CR
                                 William Old, Judge Presiding

                                           ORDER
         On June 17, 2014, appellant’s court-appointed attorney filed a brief pursuant to Anders v.
California, 368 U.S. 738 (1967), in which she asserts there are no meritorious issues to raise on
appeal. Counsel has informed the appellant of her right to file her own brief and provided
appellant with the record from her plea and punishment hearing. Nichols v. State, 954 S.W.2d
83, 85 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex.
App.—San Antonio 1996, no pet.). On July 1, 2014, the State filed a letter waiving its right to
file an appellee’s brief unless the appellant files a pro se brief.

       If the appellant desires to file a pro se brief, she must do so no later than August 18, 2014.
See Bruns, 924 S.W.2d at 177 n.1. If the appellant files a pro se brief, the State may file a
responsive brief no later than thirty days after the date the appellant’s pro se brief is filed in this
court. It is further ORDERED that the motion to withdraw, filed by appellant’s counsel, is
HELD IN ABEYANCE pending further order of the court.

       We further ORDER the clerk of this court to serve a copy of this order on appellant,
appellant’s counsel, the attorney for the State, and the clerk of the trial court.




                                                       _________________________________
                                                       Sandee Bryan Marion, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of July, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court